Citation Nr: 0736448	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  02-07 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as residual to Agent Orange (AO) herbicide exposure.

2.  Entitlement to an effective date prior to September 25, 
2000, for the assignment of a 70 percent evaluation for 
service-connected post-traumatic stress disorder (PTSD).

3.  Entitlement to an effective date prior to March 30, 2001, 
for the assignment of a 10 percent rating for service-
connected shrapnel wounds of the forearms, sternal area, 
hands, and legs with residual burn scars, to include on the 
grounds of clear and unmistakable error (CUE).

4.  Entitlement to a rating in excess of 10 percent for 
service-connected shrapnel wounds of the forearms, sternal 
area, hands, and legs with residual burn scars.




REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1966 to August 1968, including service in the 
Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of January 2002 and 
May 2002 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  In October 2003, 
the veteran testified at a video conference hearing before a 
Veterans Law Judge.  That Veterans Law Judge left employment 
with the Board and the veteran was subsequently afforded 
another video conference hearing before the undersigned.  

At his recent hearing, it was indicated that the veteran was 
seeking entitlement to an effective date prior to March 30, 
2001, for the assignment of a 10 percent rating for service-
connected shrapnel wounds of the forearms, sternal area, 
hands, and legs with residual burn scars.  The Board notes 
that the issue being appealed is not an earlier effective 
date for the award of service connection, but for the 
assignment of the compensable rating.  

FINDINGS OF FACT

1.  On September 26, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of his appeal was requested as 
to the issue of entitlement to service connection for a skin 
disorder, claimed as residual to AO herbicide exposure.

2.  On September 26, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of his appeal was requested as 
to the issue of entitlement to an effective date prior to 
September 25, 2000, for the assignment of a 70 percent 
evaluation for service-connected PTSD.

3.  In a June 1996 rating decision, the RO assigned a 
noncompensable rating for shrapnel wounds of the forearms, 
hands, and legs with residual burn scars, effective February 
1996.

4.  The June 1996 rating decision was based on the record and 
the law which existed at the time and did not involve 
undebatable error which, had it not been made, would have 
manifestly changed the outcome of the decision.

5.  In a March 30, 2001 statement received at the RO, the 
veteran indicated that he wanted an increased rating for 
service-connected shrapnel wounds.

6.  In a January 2002 rating decision, the RO granted an 
increased rating of 10 percent for shrapnel wounds of the 
forearms, sternal area, hands, and legs, with residual burn 
scars; the assigned effective date of the increase was March 
30, 2001.  

7.  There was no formal or informal claim for an increased 
rating prior to March 30,  2001 nor is there any evidence of 
treatment showing an increase in severity within the year 
preceding the March 30, 2001 date; thus, it is not factually 
ascertainable that the veteran's shrapnel wounds disability 
was compensably disabling or more during that time.

8.  Prior to August 30, 2002, shrapnel wounds of the 
forearms, sternal area, hands, and legs with residual burn 
scars, resulted in tender and painful scarring in two areas 
in the sternal region.

9.  As of August 30, 2002, shrapnel wounds of the forearms, 
sternal area, hands, and legs with residual burn scars, 
resulted in painful scarring in two areas in the sternal 
region as well as one elevated scar in the occipital region.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran as to the issue of entitlement to service 
connection for a skin disorder, claimed as residual to AO 
herbicide exposure have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2.  The criteria for withdrawal of a substantive appeal by 
the veteran as to the issue of entitlement to an effective 
date prior to September 25, 2000, for the assignment of a 70 
percent evaluation for service-connected PTSD have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2006); 38 
C.F.R. §§ 20.202, 20.204 (2007).

3.  The criteria for an effective date prior to March 30, 
2001, for the grant of a compensable rating for shrapnel 
wound residuals to include on the grounds of CUE have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.105, 3.151, 3.155, 3.157, 3.400 (2007).

4.  Prior to August 30, 2002, a combined rating of 20 
percent, but no more, for shrapnel wounds of the forearms, 
sternal area, hands, and legs with residual burn scars, based 
on two scars in the sternal region, is warranted.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.2, 
4.7, 4.118; Diagnostic Code (DC) 7804, effective prior to 
August 30, 2002.

5.  As of August 30, 2002, a combined rating of 30 percent, 
but no more, for shrapnel wounds of the forearms, sternal 
area, hands, and legs with residual burn scars, based on two 
scars in the sternal region and one in the occipital region 
is warranted.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.2, 4.7, 4.118; DCs 7800, 7804, effective as of 
August 30, 2002.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter dated in October 2001was sent to the claimant.  
Thereafter, additional VCAA letters were sent in May 2004 and 
January 2006.  Cumulatively, the VCAA notifications fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; (3) informed the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) requested that the claimant 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim."  
See Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected scars since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in 
September 2006 and August 2007.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Service connection for a skin disorder, claimed as residual 
to AO herbicide exposure and An Effective date prior to 
September 25, 2000, for the Assignment of a 70 percent 
evaluation for Service-Connected PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  On September 26, 2002, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the veteran that a withdrawal of his appeal 
as to the issues of entitlement to service connection for a 
skin disorder, claimed as residual to AO herbicide exposure, 
and entitlement to an effective date prior to September 25, 
2000, for the assignment of a 70 percent evaluation for 
service-connected PTSD, was requested.  The veteran has 
withdrawn his appeal as to these issues, and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal on these issues and they 
are dismissed.


Background

The veteran was afforded a separation examination in July 
1969.  At that time, he did not report any abnormalities 
regarding residuals of an inservice shrapnel wound or burn 
injury.  Physical examination revealed that his skin was 
normal.  The only positive finding on clinical evaluation of 
all systems was a scar on the left leg.  

Post-service, in March 1972, the veteran filed a claim of 
service connection for a back injury and a left leg injury.  
The veteran indicated that an enemy missile hit his track 
vehicle and he was injured.  He stated that he had been 
awarded the Purple Heart.  

In June 1972, the veteran was afforded a VA examination.  An 
evaluation of the skin revealed "no significant scars or 
blemishes."  The veteran described being in an accident 
during service in which his left side was injured.  However, 
he only reported injuries to his sacroiliac area and left 
knee with regard to that injury.  

In February 1996, correspondence was received from the 
veteran in which he described stressful situations he 
encountered in Vietnam.  The veteran reported an incident 
when his convoy was hit by the enemy.  He indicated that he 
was blown over the side of the truck and was hanging on by 
his neck.  He had powder burns and small pieces of shrapnel 
in his arms and legs.  He was also blinded for a short time.  
He also related that his arms and legs were burnt.  

In addition, in February 1996, a statement was received from 
the veteran's spouse.  She stated that the veteran told her 
of the incident when he was blown out of truck while in 
Vietnam.  She described his post-service medical problems, 
involving his leg, back, arm, feet, hearing ability, 
shoulders, neck, and psychiatric issues.  The veteran's 
mother also submitted a letter which reiterated much of the 
same information.  She also indicated that the veteran had 
had warts burned off his arms and chest, but still had some 
on his chest.  He also had eye problems.  

In March 1996, the veteran was afforded a VA PTSD examination 
in which the previously mentioned stressor was noted.  The 
veteran was diagnosed as having PTSD and service connection 
for PTSD was subsequently granted in an April 1996 rating 
decision.  It was noted that the veteran was an automatic 
weapons crewman during service and had received the Purple 
Heart.  A copy of the veteran's Purple Heart award is of 
record.  In addition, a periodical article detailing the 
truck ambush confirmed and further explained the veteran's 
described inservice stressful incident.  

In May 1996, the veteran was afforded a VA scars (skin) 
examination.  The veteran reported that he incurred a 
shrapnel injury as a result of an enemy rocket explosion.  
Physical examination revealed multiple residual scars from 
retained and unretained shrapnel in the forearms, hands, and 
lower legs bilaterally.  They had a superficial depth 
measuring 1/2 to 1 centimeter in diameter.  There was no keloid 
formation, adherence, or herniation.  There was no 
inflammation, swelling, depression, or vascular supply.  
There was no tenderness or pain on objective demonstration.  
There was no limitation of function of the parts affected.  
The diagnosis was injury, old, healed shrapnel of forearms, 
hands, and legs, with residual scarring.  

In May 1996, the veteran was also afforded a VA scars (burn) 
examination.  The veteran reported that he incurred a burn 
injury as the result of a combat enemy rocket explosion to 
his arms and left side of his body in January 1968.  
Currently, he did not have any subjective complaints.  
Objectively, the veteran was well developed, well nourished 
and in no acute distress.  His posture was anatomic with 
status held.  On gait testing, he was able to low heel strike 
and push off.  Evaluation of the scars revealed that they 
were located primarily on the arms and forearms, anteriorly.  
They were 42 centimeters in length and 8 centimeters in 
width.  With regard to color, there was minimal 
depigmentation with dimpling of the upper arms.  The extent 
was extensive.  Photographs were not taken.  No tenderness or 
pain was reported, the veteran was noted to be normal.  The 
diagnosis was burns, old, healed, on arms bilaterally with 
residual scar.

In a June 1996 rating decision, service connection was 
granted for shrapnel wounds of the forearms, hands, and legs 
with residual burn scars.  A non-compensable rating was 
assigned effective February 1996, the date of the claim.  The 
veteran was notified of this decision and his procedural and 
appellate rights in a July 1996 letter.  

In March 2001, a claim for an increased rating for shrapnel 
and burn wound scars was received.  

Thereafter, a statement was received from the veteran's wife 
in which she reported PTSD symptoms, that the veteran had 
hearing problems, and that an elbow injury caused disability.  
Also, a statement was received from the veteran's sister.  
She mentioned that the veteran had lost the majority of use 
of his hands (he had undergone carpal tunnel surgery).  She 
also described his PTSD symptoms.  

In November 2001, the veteran was afforded a VA scars 
examination.  At that time, it was noted that the veteran had 
received shrapnel wound scars to his forearms, hands, and 
legs, with residual burns.  He also had multiple shrapnel 
wound to the left side of his body, chest, and head, which 
left small minute scars.  The veteran related that his 
current complaints were limited to itching on his chest as 
well as occasional burning on the scars areas of the chest.  

Physical examination of the chest revealed two scars in the 
sternal area, one measuring 1.2 by .3 centimeters, another 
one measured 2.6 by .5 centimeters.  Those two scars had 
keloid formation and were elevated, but smooth in texture.  
There was no ulceration or breakdown of the skin.  There was 
no underlying tissue loss.  There was no edema or 
inflammation.  Slight tenderness was present.  The color of 
the scars was a little darker than the adjacent normal areas 
of the skin.  There was no limitation of function in the 
affected areas, but there was slight disfigurement due to the 
keloid formation.  

Examination of the left leg revealed three scars on the upper 
part and one on the medial side, which measured 2.2 by .3 
centimeters.  There was no evaluation of depression.  The 
texture was smooth and there was no keloid formation.  The 
color was slightly darker than the normal surrounding area.  
There was another circular scar which measured 1.2 
centimeters in diameters and was also darker in color.  There 
was no depression.  The texture was smooth and there was no 
edema or keloid formation.  Another scar measured 1.2 by .2 
centimeters in the posterior aspect of the upper part of the 
leg which was also darker in color.  It was smooth in texture 
without edema or keloid formation.  There was no ulceration 
or breakdown of the skin.  

There was a scar present in the occipital area of the skull 
which measured about .5 centimeters in length and was 
embedded in the head.  The color was slightly pale and it was 
smooth.  There was no ulceration or breakdown of the skin.  
There was no edema or keloid formation.  There was no 
underlying tissue loss.  It was slightly elevated.

The veteran related that there were small minute scars on his 
forearms due to powder burns and shrapnel wounds, but they 
were not visible.  He also reported minute powder burn scars 
all over his body, but there were not visible.  

There was further scarring due to unrelated wrist surgery.  

The diagnosis was multiple shrapnel wound scars with no 
disfigurement or limitation of function except that the 
veteran had residual itching and tenderness on the scars over 
the sternal area with keloid formation.  

In a January 2002 rating decision, the RO granted an 
increased rating of 10 percent for shrapnel wounds of the 
forearms, sternal area, hands, and legs, with residual burn 
scars.  The effective date of the increase was March 30, 
2001.  The RO denied entitlement to an earlier effective date 
of service connection for shrapnel wounds of the forearms, 
sternal area, hands, and legs, with residual burn scars.  

In a March 2002 letter, Captain L.S.M. indicted that the 
veteran has acted in a heroic manner during service.  He 
reported that the veteran had been burned and wounded by 
shrapnel.  He described the event in detail.  

In a May 2002 rating decision, entitlement to TDIU was 
granted and entitlement to Dependents' Educational Assistance 
benefits was granted, both effective February 13, 2002.  In 
an April 2006 rating decision, the RO determined that there 
was CUE in the January 2002 rating decision which assigned an 
effective date of February 13, 2002 for TDIU.  A new 
effective date of September 25, 2000 was assigned.


Effective Date

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The claim 
must be considered pursuant to the criteria under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  "The effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2).  The implementing regulation summarizes the 
criteria for an effective date of an award of increased 
compensation as the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim."  38 C.F.R. § 
3.400(o)(2).  Thus, if a claim is received after the increase 
in disability is demonstrated, but the increase occurred 
within the prior one year period then the effective date will 
be assigned as of the date of the ascertainable increase. 

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service- connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992) (noting that, under section 5110(b)(2) which provides 
that the effective date of an award of increased compensation 
shall be the earliest date of which it is ascertainable that 
an increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  Thus, 
determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

In a June 1996 rating decision, the RO assigned a 
noncompensable rating for shrapnel wounds of the forearms, 
hands, and legs with residual burn scars, effective February 
1996.  The veteran did not appeal that rating decision and it 
became final, to include the matters of the rating and the 
effective date.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; 
see also Rudd v. Nicholson, 20 Vet. App. 296 (2006).

In a March 30, 2001 statement received at the RO, the veteran 
indicated that he wanted an increased rating for service-
connected shrapnel wounds.  Thereafter, he was examined by 
VA.  The examination revealed that the veteran has painful 
scarring and keloid formation.  In a January 2002 rating 
decision, the RO granted an increased rating of 10 percent 
for shrapnel wounds of the forearms, sternal area, hands, and 
legs, with residual burn scars; the assigned effective date 
of the increase was March 30, 2001.  

There was no formal or informal claim for an increased rating 
prior to March 30, 2001 nor is there any evidence of 
treatment showing an increase in severity within the year 
preceding the March 30, 2001 date.  Therefore, it is not 
factually ascertainable that the veteran's shrapnel wounds 
disability was compensably disabling or more during that 
time.

The veteran's increased rating claim was received on March 
30, 2001.  The RO assigned the effective date as of that 
claim.  An effective date before that time is not warranted 
as there was no formal or informal claim for an increased 
rating prior to that time nor is there any evidence of 
treatment showing an increase in severity prior to that time.  

The veteran's representative contends that there was CUE in 
the assignment of the March 30, 2001 effective date for a 
compensable rating.  In October 2007 correspondence, the 
veteran representative contended that the prior June 1996 
rating decision which assigned a noncompensable rating 
contained CUE because it did not assign separate compensable 
ratings for the veteran's various residual scars.  She points 
out that the veteran had both burn and shrapnel wound 
scarring and, therefore, should have been assigned separate 
ratings on that basis.  However, the Board finds that there 
was no CUE in the January 1996 rating decision.  

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly 
constituted rating agency . . . shall be final and binding . 
. . based on evidence on file at the time and shall not be 
subject to revision on the same factual basis."  See also 38 
U.S.C.A. § 5108.  An exception to this rule is when the VA 
has made a clear and unmistakable error in its decision 
pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. § 
210(c), 7103.

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended where evidence establishes CUE.

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); 
see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) 
(to prove the existence of CUE as set forth in 38 C.F.R. § 
3.105(a), the claimant must show that an outcome- 
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision).

To prove the existence of CUE as set forth in § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 
1374 (Fed. Cir. 2000).  It has been held that CUE is a very 
specific and rare kind of 'error''  It is the kind of error, 
of fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

A failure in the duty to assist does not establish CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, 
the Federal Circuit emphasized that a purported failure in 
the duty to assist cannot give rise to CUE, nor does it 
result in "grave procedural error" so as to vitiate the 
finality of a prior, final decision.  In other words, to 
present a valid claim of CUE, the claimant cannot simply 
request that the Board reweigh or reevaluate the evidence.  
Crippen v. Brown, 9 Vet. App. 412 (1996).  Further, an 
alleged failure in the duty to assist by the RO may never 
form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  The fact that medical knowledge was 
not advanced to its current state may not form the basis for 
a valid claim of CUE, because it is premised upon facts that 
were not then of record.  Subsequently developed evidence may 
not be considered in determining whether error existed in the 
prior decision  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  The mere misinterpretation of facts does not 
constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  Moreover, the error must be one that would have 
manifestly changed the outcome at the time it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  

In light of the foregoing, the veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue. Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision..  Eddy v. Brown, 9 Vet. App. 52 (1996).  
Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.

The record to be reviewed for CUE must be based on the record 
and the law that existed at the time of the June 1996 rating 
decision.  38 C.F.R. § 3.105.  At the time of that decision, 
the VA rating schedule provided ratings under several DCs for 
scarring of the skin.  Disfiguring scars of the head, face 
and neck were rated under DC 7800.  Third degree burn scars  
measuring 6 square inches or more were rated as 10 percent 
under DC 7801.  Second degree burn scars measuring at least 1 
square foot were rated as 10 percent under DC 7802.  Scars 
which were superficial, poorly nourished, with repeated 
ulceration were rated as 10 percent disabling under DC 7803.  
Scar which were superficial, tender and painful on objective 
demonstration were rated as 10 percent disabling under DC 
7804.  Under DC 7805, other scars were rated based on the 
limitation of function of the part affected.  See 38 C.F.R. § 
4.118, DCs 7800-7805 (1996).  

The evidence of record at the time of the June 1996 rating 
decision included the historical record as well as current 
May 1996 VA examinations.  A review of the two VA skin 
examinations showed that while multiple scars were 
identified, none of those scars was poorly nourished, had 
ulceration, was tender or painful on objective demonstration, 
or resulted in limitation of function.  No disfiguring scars 
of the head, face and neck were identified.  There was also 
no evidence that the veteran had third degree burn scars 
measuring at least 6 square inches or second degree burn 
scars measuring at least 1 square foot.  Indeed, the 
veteran's attorney has argued that the veteran's burn scars 
are second degree, and that they measured only 48 square 
inches.  Therefore, whether the result of a burn or shrapnel 
wound, the criteria for a compensable rating for any scar was 
not met.  The assignment of a disability rating can be 
grounds for CUE if it is later shown that the undisputed, 
contemporaneous medical evidence warranted assignment of a 
higher disability evaluation.  Myler v. Derwinski, 1 Vet. 
App. 571, 574 (1991).  That was not the case here as the VA 
examination reports supported the assigned noncompensable 
rating.  An asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error.  
Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  Likewise, the 
failure to fulfill the duty to assist cannot constitute CUE.  
Crippen v. Brown, 9 Vet. App. 412, 424 (1996).

In this case, the correct facts as they were known were 
considered by the RO and the applicable laws and regulations 
were correctly applied in the rating decision at issue.  To 
the extent that the veteran disagrees with how VA weighed 
this evidence, mere disagreement with the weighing of medical 
evidence does not amount to CUE.  See Russell, 3. Vet. App. 
at 313-14.  As noted, the evidence indicating that the 
scarring was noncompensable at that time.  

Further, even if the veteran were to contend that VA failed 
to request another examination which was CUE or that the VA 
examination was insufficient as there were no photographs, 
the Board points out that even if true, a failure to fulfill 
the duty to assist (to obtain additional records or an 
examination) is not a basis for finding CUE.  38 C.F.R. § 
20.1403(d)(2).

In the absence of the kind of error of fact or law which 
would compel the conclusion that the result would have been 
manifestly different but for the error, there is simply no 
basis upon which to find CUE in the June 1996 rating 
decision.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b).

Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

The rating schedule for evaluating scars changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to August 30, 2002, provided that a noncompensable rating is 
warranted for slight disfiguring scars of the head, face or 
neck.  A 10 percent rating is warranted for such scars, if 
moderately disfiguring.  38 C.F.R. § 4.118, DC 7800.  A 10 
percent rating is warranted for third degree burn scars 
measuring at least 6 square inches.  38 C.F.R. § 4.118, DC 
7801 (2002).  A 10 percent rating is warranted for second 
degree burn scars measuring at least 1 square foot.  38 
C.F.R. § 4.118, DC 7802 (2002).  A 10 percent rating is 
assigned for superficial scars which are poorly nourished 
with repeated ulcerations.  38 C.F.R. 
§ 4.118, DCs 7803 (2002).  Under the old criteria, a 10 
percent rating is assigned for a superficial scar which is 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118, DCs 7804 (2002).  Scars may also be rated based on 
limitation of functioning of the part affected.  38 C.F.R. § 
4.118, DC 7805 (2002).

Under the new criteria, effective August 30, 2002, scars, 
under DC 7800, disfigurement of the head, face, or neck with 
one characteristic of disfigurement warrants a 10 percent 
evaluation.  Disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement warrants a 30 percent evaluation.  
Disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of disfigurement 
warrants a 50 percent evaluation.  Disfigurement of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of three features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement warrants an 80 percent 
evaluation.  38 C.F.R. § 4.118, DC 7800 (2007).

The eight characteristics of disfigurement are: scar five or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); and 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).  Id. at Note (1) (2007).

Under DC 7801, scars, other than head, face, or neck, that 
are deep or cause limited motion in an area or areas 
exceeding six square inches (39 square centimeters) warrants 
a 10 percent evaluation; in an area or areas exceeding 12 
square inches (77 square centimeters) warrants a 20 percent 
evaluation; in an area or areas exceeding 72 square inches 
(465 square centimeters) warrants a 30 percent evaluation; 
and, in an area or areas exceeding 144 square inches (929 
square centimeters) warrants a 40 percent evaluation.  38 
C.F.R. § 4.118, DC 7801 (2007).

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Id. at Note (1) 
(2007).  A deep scar is one associated with underlying soft 
tissue damage.  Id. at Note (2) (2007).

Under DC 7802, scars, other than head, face, or neck, that 
are superficial and that do not cause limited motion in an 
area or areas of 144 square inches (929 square centimeters) 
or greater warrants a 10 percent evaluation.  38 C.F.R. § 
4.118, DC 7802 (2007).  Scars in widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with § 4.25 of this part.  Id. at 
Note (1) (2007).  A superficial scar is one not associated 
with underlying soft tissue damage.  Id. at Note (2) (2007).

Under DC 7803, superficial and unstable scars warrant a 10 
percent evaluation.  38 C.F.R. § 4.118, DC 7803 (2007).  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Id. at Note (1) 
(2007).  A superficial scar is one not associated with 
underlying soft tissue damage.  Id. at Note (2) (2007).

Under DC 7804, superficial scars that are painful on 
examination warrant a 10 percent evaluation.  Note (1) 
defines a superficial scar as one not associated with 
underlying soft tissue damage.  Scars are otherwise rated 
based on limitation of function of affected part pursuant to 
DC 7805.  38 C.F.R. § 4.118, DCs 7804, 7805 (2007).

The above provisions are currently in effect as revised 
effective August 30, 2002.  See 67 Fed. Reg. 49,590-49,599 
(July 31, 2002).  According to precedent opinion of the VA 
General Counsel, where pertinent law or regulation is amended 
while an increased rating claim is pending, as is the case 
here, the Board should first determine whether application of 
the revised criteria would result in impermissible 
retroactivity, and to ensure that such application does not 
extinguish any rights or benefits the claimant had prior to 
the revision.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  If the 
revised criteria are more favorable to the claimant, 
implementation of such criteria cannot be any earlier than 
the effective date of revision, as a matter of law.  See 38 
U.S.C.A. § 5110(g).  If the pre-amended criteria are more 
favorable, then VA can apply them, but only through the 
period up to the effective date of the revision.  

The current VA examination shows that the veteran has 
multiple scars.  Under the old criteria, the Board finds that 
the veteran's scarring in the sternal area warrants higher 
ratings.  Specifically, the veteran has two scars which have 
keloid formation which is described as being slightly 
disfiguring and they are tender.  Therefore, they each meet 
the criteria for a 10 percent rating.  Thus, a 10 percent 
rating is warranted for each of the two scars in the sternal 
area.  

However, the other scars are non-compensable.  With regard to 
the left leg revealed, there are three scars.  However, other 
than slight discoloration, they are asymptomatic.  They are 
not poorly nourished with repeated ulcerations, tender and 
painful on objective demonstration, or causing limitation of 
functioning to the part affected.  With regard to the 
occipital area of the skull, there was slight discoloration 
and slight elevation.  This is not considered more than 
mildly disfiguring.  This scar is not poorly nourished with 
repeated ulcerations, tender and painful on objective 
demonstration, or causing limitation of functioning to the 
part affected.  With regard to any other scarring, no other 
scars are visible or symptomatic.  

The burns scars of the forearm, which were identified and 
measured in 1996, were described as minute and not visible 
when the veteran was examined in 2001.  No measurements were 
made.  However, given the description of the burn scars and 
the measurements that were reported in 1996, a compensable 
rating for the burn scars under the old criteria is 
unwarranted.

Thus, prior to August 30, 2002, a combined 20 percent rating, 
but no more, is warranted for the veteran's service-connected 
scars, based on the two compensable sternal scars.  

However, as of August 30, 2002, the Board finds that the new 
criteria are more advantageous to the veteran.  Under the new 
criteria, the sternal scarring does not exceed the combined 
20 percent which may be assigned, as noted above, pursuant to 
38 C.F.R. § 4.25 (10 percent for each scar).  However, the 
same rating (10 percent per scar on the sternal area) is 
warranted under the current (amended) version of DC 7804.  A 
higher rating is not warranted as the scarring is not deep, 
does not cause limited motion, is not unstable, and does not 
meet the area requirements for a higher rating(s).  

The scarring of the left leg remains non-compensable as the 
scars are not deep, do not cause limited motion, are not 
unstable, and do not meet the area requirements for a higher 
rating(s).  Similar negative findings were made with respect 
to the burn scars of the forearms.  There is also no basis 
for assigning a separate compensable rating for the scar of 
the left leg and burn scars of the forearms under the "new" 
Diagnostic Code 7802.  The measurement of the scars simply do 
not equate to 144 square inches. 

However, the Board finds that the occipital scarring warrants 
a 10 percent rating as it has one characteristic of 
disfigurement: it is elevated.  Although there are 
pigmentation changes, the scar is only 5 centimeters in 
length.  Thus, a 10 percent rating, but no more is warranted.  

Thus, under the new criteria, separate 10 percent ratings are 
warranted for the two sternal scars and the one occipital 
scar.  The other scars do not meet the criteria for a 
compensable rating.  The combined rating for the three 
compensable scars is 30 percent.  See 38 C.F.R. § 4.25.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports two separate 10 percent ratings for the 
two sternal scars prior to August 30, 2002; the other scars 
remain non-compensable.  The combined rating per 38 C.F.R. 
§ 4.25 is 20 percent.  As of August 30, 2002, the evidence 
supports three separate 10 percent ratings for the veteran's 
two sternal scars and the one occipital scar; the other scars 
remain non-compensable.  The combined rating per 38 C.F.R. 
§ 4.25 is 30 percent.  


ORDER

The appeal as to the issue of entitlement to service 
connection for a skin disorder, claimed as residual to AO 
herbicide exposure is dismissed.

The appeal as to the issue of entitlement to an effective 
date prior to September 25, 2000, for the assignment of a 70 
percent evaluation for service-connected PTSD is dismissed.

Entitlement to an effective date prior to March 30, 2001, for 
the assignment of a 10 percent rating for service-connected 
shrapnel wounds of the forearms, sternal area, hands, and 
legs with residual burn scars, to include on the grounds of 
CUE is denied.

Entitlement to a combined 20 percent rating for shrapnel 
wounds of the forearms, sternal area, hands, and legs with 
residual burn scars, prior to August 30, 2002, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

Entitlement to a combined 30 percent rating for shrapnel 
wounds of the forearms, sternal area, hands, and legs with 
residual burn scars, prior to August 30, 2002, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.


____________________________________________
M. A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


